Exhibit 10.17

GERBER SCIENTIFIC, INC. 2003 EMPLOYEE STOCK OPTION PLAN
AS AMENDED AND RESTATED AS OF FEBRUARY 22, 2007

ARTICLE 1. DEFINITIONS

    1.1           Board shall mean the Board of Directors of the Company.  
1.2           Bonus Shares shall mean shares of Common Stock granted to a
Participant under Article 8 of this Plan.   1.3           Business Combination
shall have the meaning ascribed to such term in Section 1.4 of this Plan.  
1.4           Change in Control shall mean:

        (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of the combined voting power of the Company's then
outstanding voting securities; provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Company; (2) any acquisition by
the Company; (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company; or (4) any acquisition by any
corporation pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (iii) of this definition; or     (ii) When individuals who, as
of the date hereof, constitute the Board (the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company's stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or contests by or on
behalf of a Person other than the Board; or     (iii) Consummation of a
reorganization, merger, share exchange or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding Common Stock and
the outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities")
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
Common Stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the outstanding
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related

 

--------------------------------------------------------------------------------

 

          trust) of the Company or such corporation resulting from the Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board immediately
prior to the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination, or     (iv) Approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company.

    1.5           Code shall mean the Internal Revenue Code of 1986, as amended.
  1.6           Committee shall mean the Management Development and Compensation
Committee of the Board (or any other committee of the Board authorized by the
Board to administer this Plan) which shall administer this Plan in accordance
with the provisions of Article 5 of this Plan.   1.7           Common Stock
shall mean the common stock, $1.00 par value, of the Company.   1.8          
Company shall mean Gerber Scientific, Inc., its Subsidiaries and their
successors and assigns.   1.9           Effective Date shall have the meaning
ascribed to such term in Section 2.2 of this Plan.

    1.10        Employee shall mean any employee of the Company or any of its
Subsidiaries.   1.11        Exchange Act shall mean the Securities Exchange Act
of 1934, as amended.   1.12        Fair Market Value shall mean, as applied to a
specific date, the closing price for the Common Stock on the New York Stock
Exchange Composite Tape on such date as reported by The Wall Street Journal or
such other source as the Committee deems reliable, or if no Common Stock was
traded on such date, on the next preceding day on which Common Stock was so
traded.   1.13        Grant shall mean, individually or collectively, a grant
under this Plan of Nonqualified Stock Options, Incentive Stock Options,
Restricted Shares, or Bonus Shares.   1.14        Grant Agreement shall mean the
written agreement evidencing the grant of Options, Restricted Shares, and/or
Bonus Shares entered into between a Participant and the Company pursuant to this
Plan.   1.15        Grant Date shall mean, with respect to a particular Grant,
the date as of which such Grant is granted by the Committee pursuant to this
Plan.   1.16        Incentive Stock Option shall mean any Option granted under
this Plan which the Committee intends (at the time it is granted) to be an
Incentive Stock Option within the meaning of Section 422 of the Code.  
1.17        Insider Participant shall mean any individual who is selected by the
Committee to receive Grants under the Plan and who is subject to the
requirements of Section 16(a) of the Exchange Act, and the rules and regulations
thereunder.   1.18        Noninsider Participant shall mean any person who is
selected by the Committee to receive Grants under the Plan who is not an Insider
Participant.   1.19        Nonqualified Option shall mean any Option granted
under this Plan which is not an Incentive Stock Option.

 

--------------------------------------------------------------------------------

 

    1.20        Option shall mean the right of a Participant to purchase shares
of Common Stock in accordance with the provisions of this Plan and such term
shall include Nonqualified Options and Incentive Stock Options, unless otherwise
indicated.   1.21        Option Period shall have the meaning ascribed to such
term in Section 6.4 of this Plan.   1.22        Option Price shall mean the
price per share of Common Stock to be paid by a Participant upon exercise of an
Option, as stated in the Grant Agreement.   1.23        Participant shall mean
any Employee who satisfies the eligibility requirements of Article 3 of this
Plan and who is selected by the Committee to receive a Grant under this Plan.  
1.24        Permanent Disability shall mean "permanent and total disability" as
provided in Section 22(e)(3) of the Code.   1.25        Plan shall mean the
Gerber Scientific, Inc. 2003 Employee Stock Option Plan and any amendments
thereto.   1.26        Restricted Shares shall mean shares of Common Stock
granted to a Participant under Article 7 of this Plan that are subject to
restrictions and to a risk of forfeiture.   1.27        Retirement shall mean
termination of employment, for reasons other than Permanent Disability or death:
(1) at any time on or after the Participant's normal retirement age pursuant to
the Gerber Scientific, Inc. and Participating Subsidiaries Pension Plan or any
successor thereto (the "Pension Plan"), or (2) if the Company does not maintain
a pension or retirement plan, at any time on or after the Participant's
sixty-fifth birthday.   1.28        Subsidiary shall mean any corporation or
other business entity in which the Company directly or indirectly owns fifty
percent or more of the outstanding voting stock or other ownership interest.

ARTICLE 2. PURPOSE; EFFECTIVE DATE

    2.1           Purpose. The purpose of this Plan is to offer as an additional
incentive to the officers and other key Employees who are the most responsible
for the growth and success of the Company and its Subsidiaries, the opportunity
to increase their proprietary interest in the Company under conditions which
will encourage their continued employment in the service of the Company or its
Subsidiaries and to recognize and reward their contribution to creating
shareholder value.   2.2           Effective Date. The Plan shall become
effective upon Board adoption of the Plan (the "Effective Date"), provided that
the Plan is approved by the shareholders of the Company within twelve
(12) months before or after the date of such adoption. No Incentive Stock
Options, Nonqualified Options, Restricted Shares, or Bonus Shares shall be
granted under this Plan unless and until the Plan is approved by shareholders
nor after the expiration of ten (10) years from the date the Plan is adopted by
the Board.

ARTICLE 3. ELIGIBILITY

    3.1           Persons Eligible. Grants may be made only to Employees who are
key Employees (which term shall be deemed to include officers) who on the grant
date (i) are employed by the Company or any of its Subsidiaries and (ii) have
managerial, supervisory, professional, scientific, engineering or similar
responsibilities. A Director of the Company or any Subsidiary who is not also an
Employee shall not be

 

--------------------------------------------------------------------------------

 

      eligible to receive a Grant. During the term of this Plan, Grants may be
made to eligible Employees whether or not they hold or have held Grants under
this Plan or Options under previously adopted plans.

          The Committee shall determine, in its sole discretion, who is a key
Employee and its decision shall be final, binding and conclusive.

ARTICLE 4. COMMON STOCK COVERED BY THE PLAN

    4.1           Plan Maximums. Subject to adjustment as provided in
Section 4.4 of this Plan, the aggregate number of shares of Common Stock with
respect to which Options, Restricted Shares and Bonus Shares may be granted
under this Plan shall be 900,000 shares and the aggregate number of Restricted
Shares and/or Bonus Shares which may be granted under this Plan shall be
450,000. In addition, if any Restricted Share, Bonus Share or Option expires, is
terminated unexercised, is forfeited, or is surrendered or is otherwise withheld
to pay the exercise price of Options or other awards issued under this Plan or
to satisfy the tax withholding obligations under these awards, then such
Restricted Share, Bonus Share and/or the number of shares of Common Stock
covered by such Option shall again be available for grant under this Plan.  
4.2           Limitation on Grants Per Participant. The maximum number of shares
of Common Stock with respect to which Options, Restricted Shares and Bonus
Shares may be granted under this Plan to any Participant shall not exceed
120,000 shares in any two-year period, subject to adjustment as provided in
Section 4.4 hereunder.   4.3           Source of Shares. The shares to be issued
under this Plan shall be authorized but unissued shares of Common Stock.  
4.4           Adjustments to Grants. In the event of any merger, consolidation,
stock split, stock dividend, reverse stock split, recapitalization, combination,
exchange of shares, liquidation, split-up, split-off or other similar change in
capitalization, or any distribution to stockholders, other than regular cash
dividends, or any other event for which the Committee believes an adjustment is
appropriate, the Committee shall make a proportionate adjustment in the number,
price and/or kind of securities authorized by the Plan (including a
proportionate adjustment to the maximum number of Restricted Shares and Bonus
Shares that may be granted under the Plan and the maximum number of shares of
Common Stock with respect to which Options, Restricted Shares and/or Bonus
Shares may be granted under the Plan to any participant in any two year period)
and in any outstanding Options and/or Restricted Shares theretofore granted
under the Plan, provided, however, that any fractional shares resulting from any
such adjustment shall be eliminated. Upon the occurrence of any such event, the
Committee may also make such other adjustments as it shall consider appropriate
to preserve the benefits or potential benefits intended to be made available to
Participants. Options granted pursuant to the Plan and described as Incentive
Stock Options shall not be adjusted in a manner that causes the Options to fail
to continue to qualify as Incentive Stock Options without the Participant's
consent. The determination by the Committee as to the terms of any of the
foregoing adjustments shall be conclusive and binding.     Notwithstanding the
foregoing, the issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services rendered, either upon direct sale or upon the exercise
of rights or warrants to subscribe therefore, or upon conversion of shares or
obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, outstanding Options or Restricted Shares.

 

--------------------------------------------------------------------------------



ARTICLE 5. ADMINISTRATION OF THE PLAN

    5.1           Committee. The Plan shall be administered by the Committee.  
5.2           Powers of the Committee. The Committee may interpret this Plan,
prescribe, amend, and rescind any rules and regulations necessary or appropriate
for the administration of this Plan, and make such other determinations under,
and interpretations of, this Plan, and take such other action, as it deems
necessary or advisable. Any interpretation, determination or other action made
or taken by the Committee shall be final, binding and conclusive upon all
parties.   5.3           Action by the Committee. A majority of the members of
the Committee shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members. Any decision or determination
reduced to writing and signed by all of the members shall be fully as effective
as if it had been made by a majority vote at a meeting duly called and held. The
Committee shall also have express authority to hold Committee meetings by means
of conference telephone or similar communications equipment by which all persons
participating in the meeting can hear each other.   5.4           Discretion to
Determine Grants. Subject to the provisions of this Plan, the Committee shall
have the authority in its sole discretion from time to time to:

             (a) determine and designate those key Employees to whom Grants are
to be made;          (b) authorize and make Grants;          (c) determine the
number of Options granted pursuant to any Grant Agreement and the number of
shares of Common Stock subject to each Option, the Option Price thereof, and
whether the Options covered thereby are Incentive Stock Options or Nonqualified
Stock Options; provided, however, that repricing of Options shall not be
permitted. For this purpose, a "repricing" means any of the following (or any
other action that has the same effect as any of the following): (A) changing the
terms of an Option to lower its Option Price; (B) any other action that is
treated as a "repricing" under generally accepted accounting principles; and
(C) canceling an Option at a time when its Option Price is equal to or greater
than the Fair Market Value of the underlying Common Stock in exchange for
another Option, restricted stock or other equity award, unless the cancellation
and exchange occurs in connection with a Change in Control. Such cancellation
and exchange would be considered a "repricing" regardless of whether it is
treated as a "repricing" under generally accepted accounting principles and
regardless of whether it is voluntary on the part of the Participant.    
     (d) determine the number of Restricted Shares granted to any Participant;  
       (e) determine the number of Bonus Shares granted to any Participant;    
     (f) determine the time or times when and the manner in which each Option
shall be exercisable;          (g) establish the criteria for the vesting and/or
acceleration of the vesting of Grants;          (h) determine the duration of
the Option Period for each Option;          (i) determine the terms, conditions
and restrictions on Restricted Shares including terms and conditions relating to
the disposition or transfer of such Restricted Shares and the forfeitability of
such Restricted Shares;          (j) determine the terms, conditions and
restrictions, if any, on Bonus Shares; and          (k) make all other
determinations deemed necessary or advisable for the administration of this
Plan. In making these determinations, the Committee may take into account the
nature of the services rendered by respective Employees, their present and
potential contributions to the success of the Company and such other factors as
the Committee in its discretion shall deem relevant.

 

--------------------------------------------------------------------------------

 

      The Committee may, in its discretion, treat all or any portion of any
period during which a Participant is on military or on an approved leave of
absence from the Company as a period of employment of such Participant by the
Company, for purposes of accrual of his rights under his Grants.

    5.5           Indemnification. Current and past members of the Board or
Committee shall be indemnified and held harmless by the Company against and from
any and all loss, cost, liability or expense that may be imposed upon or
reasonably incurred by such member in connection with or resulting from any
claim, action, suit or proceeding to which such member may be or become a party
or in which such member may be or become involved by reason of any action taken
or failure to act under this Plan and against and from any and all amounts paid
by such member in settlement thereof (with the Company's written approval) or
paid by such member in satisfaction of a judgment in any such action, suit or
proceeding, except a judgment in favor of the Company based upon a finding of
such member's lack of good faith. Indemnification pursuant to this provision is
subject to the condition that, upon the institution of any claim, action, suit
or proceeding against such member, such member shall in writing give the Company
an opportunity, at its own expense, to handle and defend the same before such
member undertakes to handle and defend it on such member's behalf. The foregoing
right of indemnification shall not be exclusive of any other right to which such
member may be entitled as a matter of law or otherwise, or any power that the
Company may have to indemnify or hold such member harmless.   5.6          
Reliance. Each member of the Board or of the Committee, and each officer and
Employee of the Company, shall be fully justified in relying or acting in good
faith upon any information furnished in connection with the administration of
this Plan by any appropriate person or persons. In no event shall any current or
past member of the Board or the Committee, or any officer or Employee of the
Company, be held liable for any interpretation, construction or determination
made or other action taken or any omission to act in connection with the Plan
(or with any Grant Agreement), if made or taken in good faith.   5.7          
Agents. In administering this Plan, the Committee may employ accountants and
counsel and other persons to assist or render advice to it, all at the expense
of the Company.

ARTICLE 6. TERMS AND CONDITIONS OF OPTIONS

      Each Option granted under this Plan shall be subject to the following
terms and conditions:

    6.1           Grant Agreement. A proper officer of the Company as designated
by the Committee and each Participant shall execute a Grant Agreement which
shall be in the form approved by the Committee and shall set forth the Grant
Date of the Option, the total number of shares of Common Stock subject to the
Option to which such Grant Agreement pertains, the Option Price, whether it is a
Nonqualified Option or an Incentive Stock Option, the time or times when the
Option vests and becomes exercisable, the duration of the Option Period, and
such other terms, conditions, restrictions, and privileges as the Committee in
each instance shall deem appropriate, provided they are not inconsistent with
the terms, conditions, and provisions of this Plan.   6.2           Option Price

        (a)      Incentive Stock Options. The price per share of Common Stock
subject to an Incentive Stock Option shall be no less than one hundred percent
(100%) of the Fair Market Value of a share of Common Stock on the Grant Date of
such Incentive Stock Option, except as provided in Section 6.8(c) below.

 

--------------------------------------------------------------------------------

 

        (b)      Nonqualified Options. The price per share of Common Stock
subject to a Nonqualified Option shall be no less than one hundred percent
(100%) of the Fair Market Value of the Company's Common Stock on the Grant Date
of such Nonqualified Option.

    6.3           Vesting and Exercise of Options.

        (a) Except as otherwise provided in this Article 6 of this Plan, an
Option granted hereunder shall vest and become exercisable at such times, under
such conditions, and in such manner as the Committee shall determine and specify
in the Grant Agreement. Pursuant to the terms of the Grant Agreement or
otherwise, the Committee may exercise discretion to change the date on which an
outstanding Option vests and becomes exercisable; provided, however, that a
vesting date designated in a Grant Agreement may not be changed to a later date
without the consent of the Participant.     (b) Upon vesting of an Option, the
Option may be exercised in whole or in part, but only with respect to whole
shares of Common Stock, during the Option Period determined in accordance with
Sections 6.4 through 6.6. An Option shall be exercised by (i) written notice to
the Committee of the intent to exercise the Option with respect to a specified
number of shares of Common Stock and (ii) payment for such shares as specified
in Section 6.7 of this Plan.

    6.4           Option Period. Each Grant Agreement shall specify the period
during which an Option may be exercised (the "Option Period") and shall provide
that the Option shall expire at the end of such Option Period. However, in no
event shall an Option granted under this Plan be exercisable later than ten
(10) years from the Grant Date. Subject to the terms of Section 6.6 of this
Plan, an Option granted pursuant hereto may be exercised only while a
Participant remains employed by the Company or its Subsidiaries.   6.5
Accelerated Vesting in the Event of Death, Permanent Disability, Retirement, or
Change in Control.

        (a) An Option granted under this Plan that is not fully vested and
exercisable as of the date the Participant terminates his employment with the
Company because of his death or Permanent Disability shall become fully vested
and immediately exercisable on such date and may be exercised as provided in
Section 6.6.     (b) In the event of termination of employment due to
Retirement, an Option or part thereof, to the extent it would vest and become
exercisable within two (2) years from the date of Retirement, shall vest and
become immediately exercisable upon the Participant's termination of employment
and may be exercised by the Participant as provided in Section 6.6.     (c) In
the event of a Change in Control of the Company, as defined in Section 1.4, all
unexercised outstanding Options under this Plan shall vest and become
immediately exercisable in full and may be exercised at any time on and after
the date of such Change in Control, provided that any such Options are exercised
within the applicable Option Period determined in accordance with Sections 6.4
and 6.6 of this Plan, except that in the case of a Change in Control by reason
of a Business Combination such Options shall become exercisable and may be
exercised as of the effective date of such Business Combination and, if not
exercised, shall expire on such date. Notwithstanding the foregoing, in the
event of a Change in Control by reason of a Business Combination, the expiration
of an unexercised Option as of the effective date of such event shall occur only
if the Participant has received notice by registered or certified mail, return
receipt requested, of such proposed event not less than twenty (20) business
days in advance of the effective date of the proposed event.

 

--------------------------------------------------------------------------------

 

    6.6           Exercise in the Event of Death, Permanent Disability,
Retirement, or Termination of Employment.

        (a) In the event of termination of employment due to death or Permanent
Disability, any Option or part thereof held by such Participant may be exercised
within one (1) year following the date of death or Permanent Disability, as the
case may be, but in no event any later than the expiration date of the Option
determined under Section 6.4. In the event of the Participant's death within one
(1) year following termination of employment by reason of Retirement or
Permanent Disability, the Option may be exercised within one (1) year following
the date of death, but in no event any later than the expiration date of the
Option determined under Section 6.4.     (b)      Retirement. In the event of
termination of employment due to Retirement, an Option or part thereof, to the
extent it is exercisable or becomes exercisable in accordance with
Section 6.5(b), may be exercised at any time prior to the earlier of (i) the
expiration date of the Option determined under Section 6.4, or (ii) one (1) year
following the date of Retirement.     (c)      Termination of Employment for
Reasons Other than Death, Permanent Disability or Retirement. In the event of
the Participant's termination from employment by reason other than death,
Permanent Disability or Retirement, an Option held by such Participant may be
exercised, only to the extent it was exercisable on the date of such
termination, at any time prior to the earlier of (i) the expiration date of the
Option determined under Section 6.4, or (ii) thirty (30) days from the date of
such termination, unless the Participant's employment is terminated as a result
of fraud or other gross misconduct on the part of the Participant (the existence
of which shall be determined by the Committee in its sole discretion), in which
case such Option shall terminate on the date of such termination of employment.
Notwithstanding the foregoing, the Committee, in the exercise of its discretion,
may extend such 30-day period, but in no event shall such period be extended
beyond the expiration date of the Option determined under Section 6.4.

    6.7           Payment of Option Price. No shares of Common Stock shall be
issued to any Participant upon exercise of an Option until full payment of the
purchase price has been made to the Company and the Participant has remitted to
the Company the required federal and state withholding taxes, if any. A
Participant exercising an Option shall obtain no rights as a stockholder of the
Company until certificates for the shares of Common Stock purchased under such
Option are issued to the Participant. At the election of the Participant,
payment of the purchase price and/or applicable withholding taxes, if any, may
be made in whole, or in part, in shares of Common Stock owned by the Participant
for more than six (6) months, excluding Restricted Shares, pursuant to such
terms and conditions as may be established from time to time by the Committee.
To the extent permitted by applicable law, Participants may simultaneously
exercise Options and sell the shares of Common Stock thereby acquired pursuant
to a brokerage or similar arrangement, approved in advance by the Committee, and
use the proceeds from such sale as payment of the purchase price of such shares
and all applicable withholding taxes. If any such payment is made in shares of
Common Stock, such stock shall be valued at one-hundred percent (100%) of Fair
Market Value on the day a Participant exercises his or her Option. If the
Committee so determines, a Participant need not surrender shares of Common Stock
as payment and the Company may, upon the giving of satisfactory evidence of
ownership of said shares of Common Stock by Participant, deliver the appropriate
number of additional shares of Common Stock reduced by the number of shares
required to pay the purchase price and applicable withholding taxes. Such form
of evidence shall be determined by the Committee.

 

--------------------------------------------------------------------------------

 

    6.8           Additional Terms Applicable to Incentive Stock Options. All
Options issued under this Plan as Incentive Stock Options will be subject, in
addition to the terms detailed in Sections 6.1 through 6.7 above, to those terms
contained in this Section 6.8.

        (a)      Special Limitation on Incentive Stock Option Grants. Except as
provided in Section 6.8(b) of this Plan, the aggregate Fair Market Value,
determined as of the time an Incentive Stock Option is granted, of the Common
Stock (and stock of a Subsidiary) with respect to which Incentive Stock Options
granted under this Plan and stock options that satisfy the requirements of
Section 422 of the Code granted under any other stock option plan or plans
maintained by the Company (or any Subsidiary) are exercisable for the first time
by a Participant during any calendar year shall not exceed $100,000 for such
year. The foregoing limitation shall not take into account stock options which,
by their terms, provide that they shall not be treated as incentive stock
options.     (b)      Special Limitation on Incentive Stock Option Treatment.

        (i)       In General. To the extent that, as a result of the rules
described in Section 6.5 or otherwise, the aggregate Fair Market Value of Common
Stock with respect to which Incentive Stock Options granted to a Participant are
exercisable for the first time during any calendar year exceeds $100,000, such
Options shall not be treated as Incentive Stock Options or otherwise as stock
options which satisfy the requirements of Section 422 of the Code.    
(ii)       Ordering Rule. Clause (i) shall be applied by taking Incentive Stock
Options into account in the order that they were granted.     (iii)     
Allocation Rule. If a single otherwise-qualifying Incentive Stock Option causes
the aggregate Fair Market Value of all Common Stock with respect to which the
Participant has been granted Incentive Stock Options exercisable for the first
time during any calendar year to exceed $100,000, the Option will be treated in
part as an Incentive Stock Option and in part as a Nonqualified Option. In such
a case, the Company may designate which Common Stock acquired by such Option is
to be treated as stock acquired pursuant to the exercise of an Incentive Stock
Option by issuing a separate certificate (or certificates) for such stock and
identifying such certificate (or certificates) as Incentive Stock Option stock
in its stock transfer records. In the absence of such a designation, an equal
proportion of each share of Common Stock acquired pursuant to such Option shall
be treated as if acquired pursuant to the exercise of a Nonqualified Option.

        (iv)      Special Definitions. For purposes of this subsection (b),
stock options granted to a Participant under any other stock option plan or
plans maintained by the Company (or any Subsidiary) that satisfy the
requirements of Section 422 of the Code shall be included within the term
Incentive Stock Options, stock of a Subsidiary shall be included within the term
Common Stock, and options which, by their terms, provide that they shall not be
treated as incentive stock options shall not be taken into account.

        (c)      Limits on Ten Percent Shareholders. The price at which shares
of Common Stock may be purchased upon exercise of an Incentive Stock Option
granted to an individual who, at the time such Incentive Stock Option is
granted, owns, directly or indirectly, more than ten percent (10%) of the total
combined voting power of all classes of stock issued to shareholders of the
Company or any Subsidiary, shall be no less than one hundred and ten percent
(110%) of the Fair Market Value of a share of the Common Stock of the Company at
the time of grant, and such Incentive Stock Option shall by its terms not be
exercisable after the earlier of the date determined in accordance with

 

--------------------------------------------------------------------------------

 

          Sections 6.4 through 6.6 or the expiration of five (5) years from the
Grant Date of such Incentive Stock Option.     (d)      Federal Income Tax
Treatment. A share of Common Stock transferred to a Participant pursuant to his
exercise of an Incentive Stock Option shall not be treated as a share
transferred pursuant to the exercise of an Incentive Stock Option for federal
income tax purposes unless (i) no disposition of such share is made by the
Participant within two (2) years from the Grant Date of the Incentive Stock
Option nor within one (1) year after the transfer of such share to the
Participant, and (ii) at all times during the period beginning on the Grant Date
of the Incentive Stock Option and ending on the day three (3) months before the
date of exercise of the Incentive Stock Option, the Participant was an Employee
of either the Company, a parent of the Company or any Subsidiary.
Notwithstanding Section 6.8(d)(ii), an Incentive Stock Option that is exercised
within twelve (12) months after the Participant's employment ceases as a result
of death shall continue to be treated as an Incentive Stock Option and an
Incentive Stock Option that is exercised within twelve (12) months after the
Participant's employment ceases as a result of a Permanent Disability shall
continue to be treated as an Incentive Stock Option. In addition,
Section 6.8(d)(i) shall not apply to an Incentive Stock Option exercised after
the death of the Participant.     (e)      Notice of Disposition; Withholding;
Escrow. A Participant shall immediately notify the Company in writing of any
sale, transfer, assignment or other disposition (or action constituting a
disqualifying disposition within the meaning of Section 422 of the Code) of any
shares of Common Stock acquired through exercise of an Incentive Stock Option,
within two (2) years after the Grant Date of such Incentive Stock Option or
within one (1) year after the acquisition of such shares, setting forth the date
and manner of disposition, the number of shares disposed of, and the price at
which such shares were disposed. The Company or any Subsidiary shall be entitled
to withhold from any compensation or other payments then or thereafter due to
the Participant such amounts as may be necessary to satisfy any withholding
requirements of federal or state law or regulation and, further, to collect from
the Participant any additional amounts which may be required for such purpose.
The Committee may, in its discretion, require shares of Common Stock acquired by
a Participant upon exercise of an Incentive Stock Option to be held in an escrow
arrangement for the purpose of enabling compliance with the provisions of this
Section 6.8(e).

ARTICLE 7. RESTRICTED SHARES

    7.1           Restricted Shares. The Committee is authorized to grant
Restricted Shares to Participants on the following terms and conditions:

        (a)      Grant and Restrictions. Restricted Shares shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Committee may impose, which restrictions may lapse separately or
in combination at such times, under circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine on the Grant Date or
thereafter. Except to the extent restricted under any Grant Agreement relating
to the Restricted Shares, a Participant granted Restricted Shares shall have all
of the rights of a shareholder, including the right to vote the Restricted
Shares and the right to receive dividends thereon (subject to any mandatory
reinvestment or other requirement imposed by the Committee). During the
restriction period applicable to the Restricted Shares, the Restricted Shares
may not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Participant.

 

--------------------------------------------------------------------------------

 

        (b)      Forfeiture. Except as otherwise determined by the Committee,
upon a Participant's termination of employment during the applicable restriction
period, Restricted Shares held by the Participant that are at that time subject
to restrictions shall be forfeited and reacquired by the Company; provided that
the Committee may, in its discretion, in any individual case provide for waiver
in whole or in part of restrictions or forfeiture conditions relating to
Restricted Shares.     (c)      Certificates for Restricted Shares. Restricted
Shares granted under this Plan may be evidenced in such manner as the Committee
shall determine. If certificates representing Restricted Shares are registered
in the name of the Participant, the Committee may require that such certificates
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Shares, that the Company retain physical
possession of the certificates, and that the Participant deliver a stock power
to the Company, endorsed in blank, relating to the Restricted Shares.    
(d)      Dividends and Splits. As a condition to a Grant of Restricted Shares,
the Committee may require that any cash dividends paid on a share of Restricted
Shares be automatically reinvested in additional shares of Restricted Shares or
applied to the purchase of additional Restricted Shares under this Plan. Unless
otherwise determined by the Committee, shares of Common Stock distributed as a
dividend shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Shares with respect to which such shares of Common
Stock or other property have been distributed.     (e)      Effect of Change in
Control. Unless the Committee shall determine otherwise at the time of a
Restricted Share Grant, any restriction periods and restrictions imposed on
Restricted Shares under this Plan shall lapse upon a Change in Control and
within ten (10) business days the certificates representing the Restricted
Shares, without any such restrictions, shall be delivered to the applicable
Participant.

ARTICLE 8. BONUS SHARES AND OTHER GRANTS

    8.1           Bonus Shares and Grants in Lieu of Obligations. The Committee
is authorized to grant shares of Common Stock as a bonus, or to grant shares of
Common Stock or other Grants in lieu of obligations to pay cash or deliver other
property under this Plan or under other plans or compensatory arrangements
("Bonus Shares") to employees. Bonus Shares or Grants made hereunder shall be
subject to such other terms as shall be determined by the Committee.

ARTICLE 9. AMENDMENT AND TERMINATION

    9.1           Amendment. The Committee, from time to time and without
further approval of the shareholders, may amend this Plan in such respects as
the Committee may deem advisable; provided, however, that no amendment shall
become effective without prior approval of the shareholders which would (a)
materially increase the benefits accruing to Insider Participants; (b)
materially increase the number of securities which may be issued under this Plan
to Insider Participants; or (c) materially modify the requirements as to
eligibility for participation in this Plan to add a class of Insider
Participants; provided, further, that any increase in the number of shares
available under this Plan and any change in the designation of the group of
Employees eligible to receive Incentive Stock Options under this Plan shall be
subject to shareholder approval in accordance with Section 422 of the Code. No
amendment shall, without the Participant's (or beneficiary's) consent, alter or
impair any of the rights or obligations under any Grant previously made to him
under this Plan.

 

--------------------------------------------------------------------------------

 

    9.2           Termination. Unless terminated sooner, this Plan shall remain
in effect for ten (10) years ending on the tenth anniversary of Board adoption
of the Plan, and subject to the provisions of Section 2.2 hereof, thereafter for
so long as Grants made under this Plan prior to the date of termination remain
outstanding. The Board, without further approval of the shareholders, may
terminate this Plan at any time, but no termination shall, without the
Participant's (or beneficiary's) consent, alter or impair any of the rights
under any Grant previously made to him under this Plan.

ARTICLE 10. MISCELLANEOUS PROVISIONS

    10.1        No Rights as a Shareholder. No Participant shall have any rights
as a shareholder with respect to any shares of Common Stock subject to his
Option prior to the date of issuance to him of a certificate or certificates for
such shares. Holders of Restricted Shares, however, shall have the rights as a
shareholder set forth in Article 7 of this Plan with regard to such Restricted
Shares.   10.2        No Rights to Continued Employment. Neither this Plan nor
any Grant made under this Plan shall confer upon any Participant any right with
respect to continued employment by the Company, nor shall they interfere in any
way with the right of the Company, or the right of the Participant, to terminate
the employment of the Participant at any time.   10.3        Compliance With
Other Laws and Regulations. The Plan, the making of Grants, the exercise of
Options, and the obligation of the Company to sell and deliver shares of Common
Stock hereunder, shall be subject to all applicable federal and state laws,
rules, and regulations and to such approvals as may be required by any
government or regulatory agency. The Company shall not be required to issue or
deliver any certificates for shares of Common Stock under this Plan prior to
(a) the obtaining of any approval or ruling from the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Company, in its sole discretion, shall determine to be necessary or
advisable, (b) the listing of such shares on any stock exchange on which the
Common Stock may then be listed, and (c) the completion of any registration or
qualification of such shares under any federal or state law, or any rule or
regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable.   10.4        No Right to
Options, Restricted Shares or Bonus Shares. The making of any Grant pursuant to
this Plan shall be entirely in the discretion of the Committee. The adoption of
this Plan shall not be deemed to give any person any right to a Grant, except to
the extent and upon such terms and conditions as may be determined by the
Committee.   10.5        Withholding. It shall be a condition of a Participant's
right (a) to exercise Options granted hereunder, (b) to receive any Restricted
Shares granted hereunder, and/or (c) to receive Bonus Shares, that the
Participant shall, at the option of the Committee, pay, surrender shares,
consent to the withholding by the Company of, or make other provision
satisfactory to the Company for the payment of, any federal, state or other
taxes which the Company is obligated to withhold or collect with respect to such
exercise or otherwise with respect to such Options or as relates to such
Restricted Shares or Bonus Shares. The Company is authorized to pay any such
federal, state or other taxes resulting from the exercise of an Option or the
grant of Restricted Shares or Bonus Shares, by withholding from the number of
shares of Common Stock otherwise issuable upon such exercise and/or from the
number of shares of Restricted Shares or Bonus Shares otherwise issuable to the
Participant, such number of shares that, based on the Fair Market Value of the
shares on the date the Option is exercised or the date that Restricted Shares or
Bonus Shares are granted (or with respect to Restricted Shares, at the Company's
election, based on the Fair Market Value of shares on the date the restrictions
lapse), will satisfy such federal, state or other tax.   10.6       
Nontransferability of Grants; Restrictions on Transferability of Shares. Options
granted under this Plan shall not be transferable other than by will or by the
laws of descent and distribution. Notwithstanding the

 

--------------------------------------------------------------------------------

 

      foregoing, the Committee, in its sole and absolute discretion, may grant
Options (other than Incentive Stock Options) that can be transferred by gift to
or for the benefit of family members of the Participants or that can be
transferred without consideration to a trust established by the Participant for
his beneficiaries.     The designation of a beneficiary shall not constitute a
transfer. During the lifetime of the Participant, an Option shall be exercisable
only by such Participant or, if the Participant is legally incompetent, by the
Participant's guardian or legal representative, or, if transferred pursuant to a
transfer permitted above, by the transferee of such Participant.     The
Committee may also impose such restrictions on the transfer of any Restricted
Shares, Bonus Shares and any shares of Common Stock acquired pursuant to the
exercise of an Option under this Plan as it may deem advisable, including,
without limitation, restrictions pursuant to the federal securities laws or any
blue sky or other state securities laws, or under the requirements of any stock
exchange upon which such shares of Common Stock are then listed.   10.7       
Investment Representation. Each Grant Agreement evidencing the grant of an
Option, Restricted Shares or Bonus Shares shall provide that, upon demand by the
Committee, the Participant (or his beneficiary, guardian, legal representative
or transferee, as applicable) shall deliver to the Committee at the time any
Grant is made under this Plan and/or at the time an Option, or any portion of an
Option, is exercised, such written representations with respect to the shares to
be acquired upon such Grant and/or exercise as the Committee may deem necessary
to satisfy the requirements of federal or state securities law. Delivery of such
representations as may be requested by the Committee pursuant to this
Section 10.7 shall be a condition precedent to the right of the Participant (or
such other person) to receive and/or purchase any shares of Common Stock under
this Plan.   10.8        Designation of Beneficiary. Each Participant may, from
time to time, designate any beneficiary or beneficiaries to whom any benefit
under the Plan is to be paid or transferred in case of his death prior to the
distribution of all benefits due the Participant under this Plan. Such
beneficiary shall be entitled to exercise any Option that is or becomes vested
upon the death of the Participant, subject to the terms hereof. Each designation
shall revoke all prior designations, shall be in the form prescribed by the
Committee, and will be effective only when filed by the Participant with the
Committee. In the absence of any such designation at the time of the
Participant's death, all outstanding Grants made to the Participant under this
Plan that have not previously been transferred as permitted in Section 10.6
above shall be transferred, and all benefits due the Participant under this Plan
shall be distributed, to his estate. With respect to all outstanding Grants to
the Participant under this Plan that have previously been transferred as
permitted in Section 10.6 above, all benefits due the transferee under this Plan
shall be distributed to such transferee.   10.9        Headings. Any headings
preceding the text of the sections of this Plan are inserted for convenience of
reference only, and shall neither constitute a part of this Plan nor affect its
meaning, construction, or effect.

    10.10      Governing Law. All rights under this Plan shall be governed by
and construed in accordance with the internal laws of the State of Connecticut
without giving effect to the principles of conflicts or choice of law rules of
any jurisdiction.   10.11      Pronouns. The use of the masculine gender shall
be extended to include the feminine gender wherever appropriate.   10.12     
Reservation of Shares. The Company, during the term of this Plan, shall at all
times reserve and keep available such number of shares as shall be sufficient to
satisfy the requirements of the Plan.